Mr. Justice Wolf
delivered the opinion of the court.
The defendants were found guilty of a subsequent offense of adulterating milk and each was sentenced to imprisonment in jail and to pay a fine. They complain of error inasmuch as their previous conviction took place under a statute repealed or substituted by the existing statute of 1925, where-under they were actually convicted. The previous statute of 1910 punished both the original offense and the subsequent offense by jail sentences. Under Act No. 77 of 1925 for the first offense a fine only is imposed, while subsequent offenses may be visited with jail sentences. We think the appellants are right. The Act of 1925 purports to cover the whole field, to change or add to the penalties and to substitute the Act of 1910. Under the later act there has been no previous conviction. The Legislature might have made a saving provision, but did not. When section 6 left non-inconsistent acts in force it did not provide that previous convictions should be considered a first offense or make any similar provision.
The appellants complain also of the weighing of the evidence. The milk was spilled, and some of it gathered up from the floor by the inspectors. The floor was tiled. The defendants say that it was washed daily and that this was sufficient to account for the presence of water in the milk. *684The court weighed the conflicting evidence and we do not find that it was mistaken.
As the punishment was imposed on an. erroneous theory, the judgment will have to be changed. It will be modified to impose on each of the defendants a fine of $100, and as modified affirmed.